Exhibit 10.4

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of
February 20, 2008, is entered into by and among EOG Resources, Inc., a Delaware
corporation, EOG Resources Appalachian LLC, a Delaware limited liability
company, and Energy Search, Incorporated, a Tennessee corporation (collectively
referred to hereinafter as “Seller”), and EXCO Appalachia, Inc., a Delaware
corporation (“Buyer”).  Each capitalized term used and not otherwise defined
herein shall have the meaning ascribed to it in the APA referred to below.

 

RECITALS

 

WHEREAS, Seller and Buyer entered into that certain Asset Purchase Agreement
(the “APA”), dated as of December 7, 2007, whereby, among other matters, Seller
agreed to sell, and Buyer agreed to purchase, accept and pay for, the Assets and
to assume the Assumed Liabilities;

 

WHEREAS, although Seller has performed in all material respects all covenants
and agreements under Section 8.1 of the APA regarding Transfer Requirements,
Seller has been unable to obtain, comply with or otherwise satisfy the Transfer
Requirements applicable to the Hydrocarbon Interests and Incidental Rights
described in Exhibit A attached hereto (the “Affected Interests”), Buyer,
subject to the provisions contained herein, desires to close on, pay the portion
of the Purchase Price allocated to and accept delivery of the assignments and
conveyances covering the Affected Interests on the Closing Date, and Seller,
subject to the provisions contained herein, desires to close on, receive the
portion of the Purchase Price allocated to and deliver the assignments and
conveyances covering the Affected Interests on the Closing Date;

 

WHEREAS, Seller and Buyer desire to supplement and amend Schedule A-1, Part II
of Schedule A-1-A, Schedule A-2, Schedule A-4, Schedule 4.1(f), Schedule 4.1(t),
Schedule 4.1(u), Schedule 4.1(cc) and Schedule 4.1(ee) to the APA; and

 

WHEREAS, Seller and Buyer desire to enter into this Amendment to evidence the
foregoing in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, conditions and agreements herein and in the APA, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound by the terms
hereof, agree as follows:

 

1.             Affected Interests.

 

(a)           Seller acknowledges and agrees that it has performed all covenants
and agreements under Section 8.1 of the APA that were required to be performed
by Seller on or before the date hereof in accordance with the APA in all
material respects.

 

 

1

--------------------------------------------------------------------------------


(b)           Seller hereby covenants and agrees from and after the Closing Date
to continue to use its commercially reasonable efforts to obtain, comply with
and otherwise satisfy the Transfer Requirements applicable to the Affected
Interests.

 

(c)           Notwithstanding anything to the contrary contained in the APA and
notwithstanding that the Transfer Requirements applicable to the Affected
Interests have not been obtained, complied with or otherwise satisfied prior to
the date hereof, the Affected Interests shall be included in the Assets to be
transferred and conveyed from Seller to Buyer on the Closing Date pursuant to
the terms of the Conveyance without any reduction in the Purchase Price on
account thereof.  In connection therewith, Buyer hereby agrees to (a) waive any
condition in the APA regarding Seller obtaining, complying with or otherwise
satisfying the Transfer Requirements applicable to the Affected Interests and
(b) release, acquit and forever discharge Seller and the Seller Indemnified
Persons from any and all claims, demands or causes of action (including all
Covered Liabilities) which Buyer may have against Seller or any Seller
Indemnified Person with respect to the failure to obtain, comply with or
otherwise satisfy any of the Transfer Requirements applicable to the Affected
Interests.

 

2.             Amendment to Schedules.

 

(a)           Schedule A-1 to the APA is hereby amended in the following
respects: (i) the Hydrocarbon Interests described in Part I of Schedule A-1
attached hereto are hereby added to Part I of Schedule A-1 to the APA; (ii) the
Hydrocarbon Interests described in Part II of Schedule A-1 attached hereto are
hereby deleted from Part I of Schedule A-1 to the APA; (iii) the Hydrocarbon
Interests described in Part III of Schedule A-1 attached hereto are hereby
deleted from Part II of Schedule A-1 to the APA; and (iv) the Hydrocarbon
Interests described in Part IV of Schedule A-1 attached hereto are hereby added
to Part II of Schedule A-1 to the APA.

 

(b)           Schedule 4.1(t) to the APA is amended and supplemented by adding
therein the matters described in Schedule 4.1(t) attached hereto.

 

(c)           Schedule 4.1(cc) to the APA is hereby amended by adding therein
the joint operating agreements described in Schedule 4.1(cc) attached hereto.

 

(d)           Schedule 4.1(ee) to the APA is hereby amended by adding therein
the Preference Rights described in Schedule 4.1(ee) attached hereto and deleting
therefrom the Transfer Requirements described in Schedule 4.1(ee) attached
hereto.

 

(e)           Part II of Schedule A-1-A, Schedule A-2, Schedule A-4, Schedule
4.1(f) and Schedule 4.1(u) to the APA are hereby amended and restated as set
forth in Part II of Schedule A-1-A, Schedule A-2, Schedule A-4, Schedule
4.1(f) and Schedule 4.1(u), respectively, attached hereto.

 

(f)            The reference to “Part IV” in the definition of “Pennsylvania Fee
Interests” set forth on page 10 to Appendix A to the APA is hereby deleted and
replaced with the word “Part III”.

 

2

--------------------------------------------------------------------------------


3.             Severability.  If any term, provision or condition of this
Amendment, or any application thereof, is held invalid, illegal or unenforceable
in any respect under any Law, this Amendment shall be reformed to the extent
necessary to conform, in each case consistent with the intention of the parties,
to such Law, and to the extent such term, provision or condition cannot be so
reformed, then such term, provision or condition (or such invalid, illegal or
unenforceable application thereof) shall be deemed deleted from (or prohibited
under) this Amendment, as the case may be, and the validity, legality and
enforceability of the remaining terms, provisions and conditions contained
herein (and any other application such term, provision or condition) shall not
in any way be affected or impaired thereby.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Amendment so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

4.             Governing Law.  THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS
OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT IT IS MANDATORY THAT THE LAW OF ANOTHER
JURISDICTION, WHEREIN OR ADJACENT TO WHICH THE ASSETS ARE LOCATED, SHALL APPLY.

 


5.             SCHEDULES AND EXHIBITS.  ALL SCHEDULES AND EXHIBITS HERETO WHICH
ARE REFERRED TO HEREIN ARE HEREBY MADE A PART OF THIS AMENDMENT AND INCORPORATED
HEREIN BY SUCH REFERENCE.


 

6.             Interpretation.  It is expressly agreed that this Amendment shall
not be construed against any party, and no consideration shall be given or
presumption made, on the basis of who drafted this Amendment or any particular
provision hereof or who supplied the form of Amendment.  Each party agrees that
this Amendment has been purposefully drawn and correctly reflects its
understanding of the transaction that this Amendment contemplates.

 

7.             Counterparts.  This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

8.             Ratification.  The parties hereto hereby ratify and approve the
APA, as amended hereby, and the parties hereto acknowledge that all of the terms
and provisions of the APA, as amended hereby, are and remain in full force and
effect.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed by the parties hereto as of the
date set forth above.

 

 

EOG RESOURCES, INC.  .

 

 

 

 

By:

/s/ LLOYD W. HELMS

 

 

Lloyd W. Helms, Jr

 

 

Vice President, Engineering & Acquisitions

 

 

 

 

EOG RESOURCES APPALACHIAN LLC   

 

 

 

 

By:

/s/ LLOYD W. HELMS

 

 

Lloyd W. Helms, Jr.

 

 

Agent and Attorney-in-Fact

 

 

 

 

ENERGY SEARCH, INCORPORATED  

 

 

 

By:

/s/ LLOYD W. HELMS

 

 

Lloyd W. Helms, Jr.

 

 

Vice President, Engineering & Acquisitions

 

 

 

 

EXCO APPALACHIA, INC.   

 

 

 

By:

/s/ FRANK ROTUNDA

 

 

Frank Rotunda

 

 

Vice President

 

 

 

 

4

--------------------------------------------------------------------------------